
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 926
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Towns submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Honoring former Representative Shirley
		  Chisholm, on the occasion of the 85th anniversary of her birth, for her
		  dedication and for providing an example of selfless service.
	
	
		Whereas Shirley Chisholm was the first Black female to be
			 elected to the House of Representatives and served her Brooklyn, New York,
			 district for 7 terms;
		Whereas Shirley Chisholm was the first woman to run for
			 the Democratic nomination for President and was the first Black major-party
			 candidate for President in 1972;
		Whereas Shirley Chisholm dedicated her life to social
			 justice by speaking for those who were often forgotten and refusing to take
			 no for an answer;
		Whereas Shirley Chisholm was fiercely dedicated to equal
			 rights, early childhood education, and child welfare;
		Whereas Shirley Chisholm was a champion for the political
			 voice of women by becoming a cofounder of the New York City Chapter of the
			 National Organization for Women, which was the organization's first
			 chapter;
		Whereas Shirley Chisholm believed in empowering all voters
			 and established the Unity Democratic Club in 1960, which helped to galvanize
			 Black and Hispanic voters in New York City;
		Whereas Shirley Chisholm was a founding member of the
			 Congressional Black Caucus in 1971 and the Congressional Women’s Caucus in
			 1977;
		Whereas Shirley Chisholm in 1977 became the first
			 African-American woman to serve on the powerful Rules Committee of the House of
			 Representatives; and
		Whereas Shirley Chisholm would have turned 85 years of age
			 on November 30, 2009: Now, therefore, be it
		
	
		That the House of Representatives honors
			 former Representative Shirley Chisholm, on the occasion of the 85th anniversary
			 of her birth, for her dedication and for providing an example of selfless
			 service.
		
